                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA, et al.,                  Case No. 11-cv-00941-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING PLAINTIFFS’
                                   9             v.                                         ADMINISTRATIVE MOTION TO FILE
                                                                                            UNDER SEAL
                                  10     GILEAD SCIENCES, INC., et al.,
                                                                                            Docket No. 198
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Campies have moved to file under seal (1) certain portions of their brief in opposition

                                  14   to the government’s motion to dismiss and (2) certain portions of the Wiener Declaration, and

                                  15   certain exhibits attached thereto, submitted in support of the opposition brief. In response to the

                                  16   motion, Gilead has submitted the Clement Declaration, i.e., to support its position that at least

                                  17   some of the information is confidential. Having considered the parties’ filings, the Court hereby

                                  18   GRANTS the request to file under seal. However, because Gilead indicates that its request for

                                  19   sealing is actually narrower than the redactions in the Campies’ submissions, the Court orders the

                                  20   parties to meet and confer regarding such, so that the Campies may publicly file more narrowly

                                  21   redacted documents. The meet and confer, and the public filing of the more narrowly redacted

                                  22   documents, shall take place within a week of the date of this order.

                                  23          This order disposes of Docket No. 198.

                                  24          IT IS SO ORDERED.

                                  25   Dated: July 23, 2019

                                  26
                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
